                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF INDIANA
                        EVANSVILLE DIVISION

TROY D. KIMMELL,                     )
                                     )
                    Plaintiff,       )
                                     )
                 v.                  )   No. 3:18-cv-00070-JPH-MPB
                                     )
ENOVAPREMIER OF INDIANA LLC,         )
GUSTAVO JIMENEZ, INC.                )
   a/k/a SOUTHWEST FREIGHTLINES, )
INC.,                                )
SUPERIOR INDUSTRIES                  )
INTERNATIONAL, INC,                  )
SUPERIOR INDUSTRIES NORTH            )
AMERICA, S.DE R.L. DE C.V.,          )
                                     )
                    Defendants.      )
                                     )
                                     )
SUPERIOR INDUSTRIES                  )
INTERNATIONAL, INC,                  )
SUPERIOR INDUSTRIES NORTH            )
AMERICA, S.DE R.L. DE C.V.,          )
UNITED SPECIALTY INSURANCE           )
COMPANY,                             )
                                     )
                    Cross Claimants, )
                                     )
                 v.                  )
                                     )
GUSTAVO JIMENEZ, INC.,               )
GUSTAVO JIMENEZ, INC.,               )
                                     )
                    Cross Defendant. )
                                     )
                                     )
UNITED SPECIALTY INSURANCE           )
COMPANY,                             )
                                     )
                    Intervenor       )
                    Defendant.



                                   1
        ORDER ON SUPERIOR INDUSTRIES INTERNATIONAL INC.’S
                 MOTION FOR SUMMARY JUDGMENT

      On June 17, 2016, Troy Kimmell suffered serious injuries after a

shipment of aluminum wheels fell on him as he was unloading a trailer. Dkt.

22 ¶¶ 11, 16. Mr. Kimmell filed a complaint alleging that Superior Industries

International, Inc. “negligently loaded the semi-trailer at issue.” Id. ¶ 17(A).

      Superior moved for summary judgment on Mr. Kimmell’s “sole allegation”

against Superior: that Superior is responsible for his injuries because it loaded

the semi-trailer negligently. Dkt. 54 at 5. Superior argued that it was entitled

to summary judgment because it did not load the semi-trailer led to Mr.

Kimmell’s injuries. Id.

      After Superior moved for summary judgment, Mr. Kimmell “acquired

evidence that [Superior] did not load the trailer . . . but committed other acts of

omission and negligence” that caused his injuries. Dkt. 82 ¶ 3. Therefore, Mr.

Kimmell filed an amended complaint that no longer alleged that Superior

negligently loaded the trailer. Dkt. 88. Instead, it alleged that Superior

negligently instructed others how the load should be secured in the trailer and

failed to provide straps to secure the load. Id. ¶ 19.

      An amended complaint supersedes a prior complaint, rendering the

original complaint void. Flannery v. Recording Indus. Ass’n of Am., 354 F.3d

632, 638 (7th Cir. 2004). Since Mr. Kimmell no longer alleges that Superior

negligently loaded the trailed that fell on him, Superior’s motion for summary

judgment is DENIED without prejudice as moot. See Parker v. Trueblood, No.



                                         2
2:17-cv-256, 2017 WL 6406836, at *2 (S.D. Ind. Dec. 15, 2017) (holding that

the filing of an amended complaint rendered a preceding motion for summary

judgment moot).

SO ORDERED.

Date: 10/3/2019




Distribution:

Laura Katherine Boren
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
kboren@zsws.com

Monica Clae Gilmore
GILMORE LAW OFFICE, LLC
mgilmore@gloattorneys.com

Haley Johnston
FROST BROWN TODD LLC (Indianapolis)
hjohnston@fbtlaw.com

John M. Ketcham
PLEWS SHADLEY RACHER & BRAUN LLP
jketcham@psrb.com

A. Kristine Lindley
SKILES DETRUDE
klindley@skilesdetrude.com

Dane Andrew Mize
SKILES DETRUDE
dmize@skilesdetrude.com

Eric A. Riegner
FROST BROWN TODD LLC (Indianapolis)
eriegner@fbtlaw.com

Patrick A. Shoulders
ZIEMER STAYMAN WEITZEL & SHOULDERS
                                      3
pshoulders@zsws.com

Richard Robert Skiles
SKILES DETRUDE
rskiles@skilesdetrude.com

Joanne Rouse Sommers
PLEWS SHADLEY RACHER & BRAUN LLP
jsommers@psrb.com




                             4
